Bridgford Foods Corporation 1· P.O. BOX 3773 · ANAHEIM, CALIFORNIA 92803 TELEPHONE (714) 526-5533 · FAX (714) 992-9321 July 3, 2012 Ms. Theresa Messinese Division of Corporation Finance United States Securities and Exchange Commission Washington, D.C.20549-7010 U.S.A. Re: Bridgford Foods Corporation Form 10-K for the Fiscal Year Ended October 28, 2011 File Number: 000-02396 Dear Ms. Messinese, Thank you for your letter dated June 29, 2012, relating to your review of our Annual Report on Form 10-K for the fiscal year ended October 28, 2011. Pursuant to our conversation on July 3, 2012, Bridgford Foods Corporation has received an extension to file a response and plans to submit a draft written response to each of the Securities and Exchange Commission’s comments and submit a draft of Form 10-Q for quarter ending July 6, 2012 no later than July 26, 2012. If you need additional information, please contact Ray Lancy at (714) 526-5533 or via e-mail at raylancy@bridgford.com. Sincerely, /s/ Raymond Lancy Chief Financial Officer, Principal Accounting Officer, Vice President, Treasurer and Assistant Secretary
